 1
 2
 3
 4
 5
 6                              UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
 9
       ROBERT WALTERS, an individual, and
10     TERRY THORP, an individual,
11                                                     Case No. C19-0191RSL
                            Plaintiffs,
12
                       v.                              ORDER DENYING MOTION TO
13                                                     AMEND COMPLAINT
14     SUPERIOR TANK LINES NORTHWEST
15
       DIVISION, LLC, a foreign limited liability
       company,
16
17                          Defendant.

18          This matter comes before the Court on plaintiffs’ “Motion to Amend Complaint.” Dkt.
19
     # 22. For the following reasons, plaintiff’s motion is DENIED.
20
21          Pursuant to Fed. R. Civ. P. 15(a), leave to amend “shall be freely given when justice so
22
     requires.” There is, therefore, a “strong policy in favor of allowing amendment” after
23
24 “considering four factors: bad faith, undue delay, prejudice to the opposing party, and the futility
25 of amendment.” Kaplan v. Rose, 49 F.3d 1363, 1370 (9th Cir. 1994). A proposed amendment
26
     will be rejected as futile “if no set of facts can be proved under the amendment to the pleadings
27
28 that would constitute a valid and sufficient claim or defense.” Combs v. Lehman, No. C08-5063

     ORDER DENYING
     MOTION TO AMEND - 1
 1 RJB/KLS, 2010 WL 1537289, at *1 (W.D. Wash. Apr. 15, 2010) citing Miller v. Rykoff–
 2
     Sexton, Inc., 845 F.2d 209, 214 (9th Cir. 1988). Futility of amendment, standing alone, can
 3
 4 justify the denial of a motion to amend. U.S. ex rel. Lee v. SmithKline Beecham, Inc., 245 F.3d
 5 1048, 1052 (9th Cir. 2001).
 6
 7          Defendant Superior Tank Lines argues that the proposed amendment should be denied as
 8 futile because the new complaint does not remedy the factual and legal deficiencies the Court
 9
     noted in the original complaint, which the Court dismissed for two separate reasons. The Court
10
11 finds that plaintiffs’ proposed amended complaint does not state a claim upon which relief can
12
     be granted. Fed. R. Civ. P. 12(b)(6).
13
14          First, the Court found in its Order Granting Defendant’s Motion to Dismiss that plaintiffs
15
     failed to meet all the conditions precedent that would entitle them to the safety bonuses. This
16
     failure means that defendant was not obligated to make the payments to plaintiffs and thus the
17
18 payments cannot be considered wages as defined under RCW 49.46.010(7). Plaintiffs’
19
     statement in its amended complaint that “plaintiffs satisfied all of the safety bonus requirements
20
21 in the quarter prior to their terminations” is not supported by any new facts that change the
22 undisputed allegation that plaintiffs’ employment was terminated before the payout date for the
23
     safety bonuses. Dkt. # 1-2 at ¶ 2.11; Dkt. # 22-1 at ¶ 2.11.
24
25          Second, plaintiffs add no facts to the proposed amended complaint to create a plausible
26
     inference that defendant’s conduct was “willful.” The revisions are simply conclusory
27
28 allegations and mere recitals of the elements that would support a claim. Ashcroft v. Iqbal, 556

     ORDER DENYING
     MOTION TO AMEND - 2
 1 U.S. 662, 679 (2009). Thus plaintiffs’ revised complaint fails to provide sufficient facts to
 2
     support a claim that survives under the 12(b)(6) standard.
 3
 4         For all the foregoing reasons, plaintiffs’ proposed amendment is futile and the motion to
 5
     amend is hereby DENIED.
 6
 7
 8
           Dated this 12th day of July, 2019.
 9
10
11
                                                     A
12                                                   Robert S. Lasnik
13                                                   United States District Judge

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER DENYING
     MOTION TO AMEND - 3
